Citation Nr: 9903986	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  96-11 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for a chronic low back 
disorder.  

4.  Entitlement to service connection for a bilateral eye 
disorder.  


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The appellant served with the Army National Guard.  He had 
active duty training from August 10, 1989 to May 9, 1990, and 
he was among those ordered to active duty in support of 
Operation Desert Shield/Storm, from November 17, 1990 to June 
6, 1991.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 1996 rating decision of the 
RO, which denied claims for service connection for 
psychiatric (with memory loss) and low back disorders, 
bilateral hearing loss, and defective vision.  The veteran's 
sworn testimony was obtained before a hearing officer at the 
RO in April 1996.  


REMAND

Initially, the Board notes that, while the veteran submitted 
copies of some of his service medical records for his 
National Guard service, these records appear incomplete.  
Accordingly, the RO should undertake necessary development to 
ensure that all service medical records, specifically to 
include all records dated from August 1989 to June 1991, and 
to verify the veteran's periods of inactive duty, active duty 
for training, active duty training, and active duty service.  

The veteran contends that he currently suffers from a 
psychiatric disability, to include a neuropsychologic 
disorder manifested by fatigue, insomnia, memory loss and a 
mood disorder; bilateral hearing loss, to include a 
neurologic disorder; a chronic low back disorder, to include 
neurologic disorder manifested by joint and muscle pain; and, 
a bilateral eye disorder, to include a neurologic disorder 
manifested by headaches, a burning sensation, occasional 
blurry vision, and sensitivity to bright light.  See 
veteran's hand-written statement of July 1995.  According to 
the veteran, these conditions are related to his period of 
active service in the Southwest Asia Theater of operations 
during the Persian Gulf War.  The Board notes that the RO has 
not addressed the veteran's claims under the theory that such 
claimed disabilities are the result of Persian Gulf service 
and due to an undiagnosed illness, as set out in 38 C.F.R. § 
3.317 (1998).  

Under 38 C.F.R. § 3.317(a)(1) (1998), compensation may be 
paid to a Persian Gulf veteran who "exhibits objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms," provided that such disability was manifest to 
a degree of 10 percent or more prior to December 21, 2001, 
and that it cannot, by history, physical examination, and 
laboratory tests be attributed to any known clinical 
diagnosis.  Disabilities that have existed for six months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period should be 
considered chronic for purposes of adjudication. 38 C.F.R. § 
3.317(a)(3).  Signs or symptoms which may be manifestations 
of undiagnosed illness include, but are not limited to, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, fatigue, headaches, muscle or joint pain, or sleep 
disturbances. 38 C.F.R. § 3.317(b). 

"Objective indications" include both objective evidence 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification. 38 
C.F.R. § 3.317(a)(2).  In this regard, VA has stated that 
non-medical indicators of an illness may include evidence of 
time lost from work, evidence the veteran has sought medical 
treatment for his symptoms, and "[l]ay statements from 
individuals who establish that they are able from personal 
experience to make their observations or statements."  See 
Compensation for Certain Undiagnosed Illnesses, 60 Fed. Reg. 
6660, 6663 (1995).  To fulfill the requirement of chronicity, 
the illness must have persisted for a period of six months. 
38 C.F.R. § 3.317.

Claims of service connection for chronic disability resulting 
from Persian Gulf service (and due to an undiagnosed illness) 
are subject to the adjudicative procedures set forth in the 
Veterans Benefits Administration (VBA) Circular 20-92-29 
(July 2, 1997).  In essence, this publication directs an RO, 
in receipt of a veteran's claim, to complete all evidentiary 
development of the claim. With regard to nonmedical (lay) 
evidence, it is noted that records or reports of time lost 
from work, changes in physical appearance, changes in 
physical abilities, and changes in mental and emotional 
attitude are helpful in support of a Persian Gulf War claim.  

In addition, VBA All-Stations Letter 98-17 (2/26/98) contains 
mandatory guidelines for disability examinations of Gulf War 
veterans outlined in a memorandum dated February 6, 1998.  In 
general, the guidelines require a VA examiner to detail all 
conditions and symptoms that can be elicited from the veteran 
(including what precipitates and what relieves them).  The 
examiner should then identify all diagnosed conditions 
arising from the symptoms, and also determine if there are 
symptoms, abnormal physical findings, or abnormal laboratory 
test results that are not part of a known clinical diagnosis.  
In that case, further specialist examinations are required to 
address these findings.  The guidelines also state that 
symptom-based diagnoses, such as (but not limited to) 
myalgia, arthralgia, headache and diarrhea, are not 
considered as diagnosed conditions for compensation purposes

The Board notes that the veteran was scheduled for a VA 
audiological, visual, general medical, and psychiatric 
examinations in November 1995.  On VA mental disorders 
examination, the veteran complained of several symptoms, 
including fatigue, sleep disturbance, skin lesions, and 
headaches.  The VA diagnoses of record include organic brain 
disorder, with memory impairment; cutaneous lesions of the 
skin of undetermined etiology; mechanical back pain syndrome; 
headaches, non- specific, non-migrainous; depression; and, 
mild right ear sensorineural (SN) hearing loss at 500 Hz to 
3,000 Hz, moderate SN hearing loss at 4,000 HZ.  Neither 
examination report addressed whether or not the veteran had 
"objective indications of chronic disability," nor did they 
offer findings pertaining to the onset, frequency or 
continuity of the diagnosed conditions or symptoms.  The 
examiner did not express an opinion as to the likelihood that 
the conditions were related to service in the Southwest Asia 
Theater of operations.  The Board also notes that during the 
general medical examination, the examiner indicated that 
further work-up and X-ray studies were recommended; however, 
no records of any such additional VA testing and no VA X-ray 
studies are of record.  

Without comprehensive examinations conducted in accordance 
with the aforementioned guidelines, to include findings and 
opinions which address the onset and chronicity of the 
veteran's conditions, the provisions of 38 C.F.R. § 3.317 
cannot be considered.  Accordingly, the veteran must undergo 
further examination. 

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

1.  Accordingly, the RO should undertake 
necessary development to ensure that all 
service medical records, specifically to 
include all records dated from August 
1989 to June 1991, and to verify the 
veteran's periods of inactive duty, 
active duty for training, active duty 
training, and active duty service.

2.  The RO should contact the veteran and 
request that he submit any outstanding 
records of private medical treatment for 
the claimed conditions, as well as signed 
statements from persons having personal 
knowledge of any of his claimed 
disabilities which include the following 
statement: 

"I hereby certify that the information I 
have given is true to the best of my 
knowledge and belief."  

The veteran should be notified that 
statements from persons who knew the 
veteran during the Persian Gulf War or 
after separation from military service 
will be considered.  Each person's name 
and complete address must clearly be 
shown. Each statement should describe 
exactly what the person observed and 
mention specific dates and places. A 
person on active duty at the time should 
include his or her service number and 
military unit.

3.  After all available records referred 
to in the above paragraphs are associated 
with the claims file, the RO should 
arrange for VA medical examination by 
appropriate specialist(s) to identify all 
signs or symptomatology which the veteran 
claims to experience on a chronic basis 
as a result of his Persian Gulf service.  

A complete history, which includes the 
time of initial onset and the frequency 
and duration of manifestation of each 
claimed disability, should be elicited 
from the veteran.  The claims file, to 
include a complete copy of this REMAND, 
must be provided to and be reviewed by 
the examiner(s) in connection with the 
examination(s). All specialized testing 
should be completed as deemed necessary 
by the examiner(s), but should include X-
rays of the lumbar spine.  The 
examiner(s) should expressly offer 
opinion as to whether each identified 
symptom or condition is attributable to a 
known clinical diagnosis. For those 
symptoms and conditions which are not 
attributable to a known diagnosis, the 
findings should reflect all objective 
indications of chronic disability, as 
defined under 38 C.F.R. § 3.317(a)(2) 
(see above). 

Finally, the examiner(s) should express 
opinion as to when such a symptom or 
condition initially manifested itself and 
whether it is to be regarded as 
"chronic" (i.e. as having existed for 
six months or more or as having resulted 
in intermittent episodes of improvement 
and worsening over a six-month period).

All examination findings and the complete 
rationale for all opinions expressed 
should be set forth in a typewritten 
report.

4.  Next, the RO must review the 
examination report(s) for compliance with 
the directives of this REMAND, and, if 
not, the RO should implement corrective 
procedures. 

5.  After completion of the foregoing, 
and all other development deemed 
warranted by the record, the RO should 
readjudicate the claims for service 
connection, to o include under the 
provisions of 38 C.F.R. § 3.317 (1998).  
The RO must provide adequate reasons and 
bases for all determinations, citing to 
pertinent legal authority, and address 
all concerns noted in this REMAND. 

6.  If any benefit sought is not granted, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.  

The purpose of this REMAND, is to obtain additional 
development and adjudication.  The Board intimates no 
opinion, either favorable or unfavorable, as to any ultimate 
outcome warranted.  The veteran is free to submit any 
additional evidence he desires to have considered in 
connection with his current appeal, subject to controlling 
regulations on this point, to include 38 C.F.R. § 20.1304 
(1998).  No action is required of the veteran until he is 
notified by the RO.

This REMAND must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes). In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, 



Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court. 
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 8 -


